Citation Nr: 1726768	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.

In March 2016, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The Veteran's hearing loss is not related to service.

2.  The Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for a "chronic disease," including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran contends that he was exposed to hazardous noise while in service that led to his current hearing loss.  The Veteran's service personnel records show that his military occupational specialty (MOS) was in Field Artillery Operations and Intelligence.  At the Veteran's November 2015 Board hearing, he indicated that he underwent grenade training in boot camp.  He stated that while serving in Vietnam, he was exposed to constant hazardous noise from 155 artillery, which continued all day and night.

The Veteran's service treatment records show no hearing loss documented for either ear.  There were also no records of complaints or treatment for hearing loss or tinnitus in service, including his July 1967 enlistment examination and July 1969 separation examination.  The highest puretone threshold reading during both of these examinations was for the left ear at 4000 Hertz.  It was measured as 20 decibels at entrance and 25 decibels at separation.  However, this is not considered hearing loss for VA purposes.  See 38 C.F.R. § 3.385; McKinney v. McDonald, 28 Vet. App. 15 (2016).

Following the Board's March 2016 remand, prior audiological test results were received in connection with the Veteran's post-service employment at John Deere.  An audiogram from September 1974 indicated normal hearing in both ears.  Noise exposure from prior military service was noted.  An April 1988 medical report indicated that the Veteran reported no hearing problems at that time.  Upon testing, the Veteran's pure tone thresholds in his right ear were 10, 5, 10, 10 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 10, 0, 25, 10 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Thus, by the time of the April 1988 audiogram, there was hearing loss for VA purposes as there was a reading of 40 or more decibels at 4000 Hertz in both ears.  38 C.F.R. § 3.385.  

An April 1989 examination indicated pure tone thresholds in his right ear were 10, 10, 20, 20 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 20, 15, 25, 20 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  An April 1990 audiological examination indicated pure tone thresholds in the Veteran's right ear were 15, 10, 15, 20 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 10, 10, 30, 20 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.

The Veteran submitted an August 2011 claim for hearing loss in which he indicated that during his service in Vietnam, he was in an artillery unit and drove a track vehicle.  He stated he fired 155 Howitzers and the noise was horrendous and deafening.  He reported that in approximately January 1969 he noticed that he could not hear as well as prior to service and that he also had a constant ringing noise in his ears.  He noted that these conditions were present since service and have worsened over time.

Following his claim, the Veteran was afforded a September 2012 VA audiological examination, which showed a clinical examination of the Veteran's pure tone thresholds in his right ear to be 15, 20, 25, 45 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 20, 20, 30, 40 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The September 2012 VA audiological examination established current bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner concluded his hearing loss and tinnitus were not at least as likely as not caused by or a result of service.  She indicated that the Veteran had tinnitus related to his hearing loss.  She noted the Veteran was exposed to gunfire and machinery during service and in the civilian sector he worked in the manufacturing of farm implementation equipment for 13 years and then owned and operated a towing company.

After the claim was initially denied, the Veteran submitted a February 2013 notice of disagreement in which he noted that following service, he worked at John Deere for 18 years; however, as part of a safety program he wore hearing protection.  Further, he stated when he owned his own towing company he was not exposed to hazardous noise.

Thereafter, the Veteran attended an August 2013 VA audiological examination, which again documented bilateral hearing loss.  The examiner indicated that the Veteran's hearing loss and tinnitus conditions were not related to service, but instead were due to the combined effects of multiple factors incurred after service.  He stated age related presbycusis; occupational noise exposure; and several other outer and middle ear problems would be common etiologies for the Veteran's hearing loss.  He further stated the Veteran's separation audiogram was normal, without an indication of any significant auditory threshold shifts occurring in service.

The Veteran's claims were remanded by the Board in March 2016 to obtain additional records and also to afford the Veteran an additional VA examination.  The Board determined that hearing loss had been established, as well as an in-service occurrence.  However, the third nexus element had not been established and an additional VA examination was required determine the etiology of the Veteran's hearing loss and tinnitus.

Following the March 2016 remand, additional records were obtained, including a private November 2015 audiological examination.  The examination report indicated current bilateral hearing loss; however, it did not provide an etiological opinion.  Additionally, as noted above, prior audiological test results were received in connection with the Veteran's employment at John Deere.

The Veteran was also afforded a July 2016 VA audiological examination pursuant to the remand in which the examiner indicated the current hearing loss was not at least as likely as not caused by or a result of an event in service.  She stated the Veteran's July 1967 pre-induction audiogram and July 1969 separation audiogram both indicated normal hearing.  She acknowledged the Veteran's in-service exposure to hazardous noise, including explosions, firing and directing 155 guns, diesel motors and helicopters, as well as his occupational and recreational noise exposure, which included his work at John Deere for 13 years.  Further, she noted that no shift in hearing occurred in either ear during service.

She stated the records reviewed demonstrated no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  In this regard, she indicated the Institute of Medicine reported there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, commonly referred to as a delayed onset of hearing loss.  She noted the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."

Additionally, the examiner noted her review of the prior medical records in connection with the Veteran's employment at John Deere, including the September 1974 audiogram which indicated normal hearing in both ears.  She concluded that based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of service, including the noise exposure from such.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The evidence does not show hearing loss during service and audiological results from September 1974 showed normal hearing approximately 5 years after service.  The first documented hearing loss in the record is in April 1988, more than 18 years after service.  While the evidence shows that the Veteran has current bilateral hearing loss, as well as in-service exposure to loud and hazardous noise, the most probative evidence of record does not support that the Veteran's current hearing loss is related to his service, including the in-service noise exposure.

The Board accords great probative weight to the post-remand opinion from the July 2016 VA examiner.  With regard to the question of etiology, this audiologist provided adequate rationale in determining that the Veteran's hearing loss was not related to his in-service noise exposure.  The opinion was predicated on a thorough review of the evidence, including the Veteran's service treatment records, post-service private audiological examinations, as well as the prior VA examinations.  Her opinion contains clear conclusions with supporting data and reasoned medical explanations connecting the two.  The opinion also reflects consideration of available medical literature and studies in support of her conclusion against the delayed onset of hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the examiner concluded "based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his service."  Additionally, there are no medical opinions of record linking the Veteran's hearing loss to service.

The Veteran's representative submitted a March 2017 brief that challenged the adequacy of the July 2016 VA examiner's opinion and that requested another VA examination and opinion.  The representative stated the opinion was based on an inaccurate legal premise.  She indicated the examiner's opinion denied a nexus between the Veteran's service and his hearing loss due to no shift in hearing from enlistment to separation.  She noted this is not the legal and sole determining factor in regard to the adjudication of service connection for hearing loss and hearing loss does not have to be demonstrated during service as it may be of a delayed onset.  The correspondence also indicated the medical opinion (July 2016) was not probative, as the examiner must be qualified and provide an opinion which includes an articulated, reasoned analysis.  The representative cited specifically to Nieves-Rodriguez and Hensley v. Brown, 5 Vet. App. 155 (1993).

As to Nieves-Rodriguez, the Board has already explained that the opinion is sufficiently adequate.  The examiner is qualified as an audiologist and provided a detailed rationale rather than merely a conclusion without an explanation.  

As to Hensley, the case stands for the idea that VA cannot deny a hearing loss claim solely because no measureable hearing loss was recorded in service.  5 Vet. App. at 159-60.  This is essentially the case for every service connection claim.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence . . . establishes that the disease was incurred in service).  The Board recognized this and remanded the claim for a medical opinion.  The Board is finding no incurrence of hearing loss during service not solely because of normal in-service readings.  Rather, the Board is considering the evidence of a normal separation examination along with several years passing before hearing is shown with normal findings in between and a well-reasoned expert medical opinion on the matter that does not find a relationship to service.  

Additionally, Hensley is misconstrued as the case does not preclude examiners from relying upon the results of in-service audiograms.  The examiner cited to the post-Hensley study regarding delayed-onset that was created by the Institute of Medicine.  VA considers this study to be important in this regard.  See VBA Manual M21-1, III.iv.4.B.4.g. (In Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006), the National Academy of Sciences reported that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely).  Thus, Hensley does not change the outcome of this case.  

Therefore, the Board finds the July 2016 VA examination report is adequate for deciding the claim and that a remand for another VA examination is not warranted.  In this regard, VA's duty to assist has been met.

Additionally, the Board acknowledges the Veteran's competent contentions that his hearing loss is related to his established in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as he can attest to factual matters of which he had first-hand knowledge.  Further, as noted, his reported exposure is consistent with his MOS and circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board accords greater weight to the audiologist's opinion from July 2016 than to the Veteran's lay evidence in support.

In sum, the preponderance of the evidence is against the claim of service connection for hearing loss.  The evidence does not show in-service onset of hearing loss, sensorineural hearing loss to a compensable degree within a year of separation, a continuity of symptomatology since service, or a nexus between current hearing loss and in-service noise exposure. Thus, there is no doubt to be resolved and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran similarly contends that he is entitled to service connection for tinnitus due to noise exposure during service.  He stated that while serving in Vietnam, he was exposed to constant hazardous noise from artillery which has been accepted as true.  The Veteran submitted an August 2011 claim for tinnitus in which he indicated that during his service in Vietnam, he was an artillery unit and drove a track vehicle.  As noted above, he reported that in approximately January 1969 he noticed that he could not hear as well as prior to service and that he also had a ringing noise in his ears which worsened over time.

The Veteran was afforded a September 2012 VA examination in which he reported recurrent tinnitus.  The examiner stated the Veteran's tinnitus is not related to service and that he has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with hearing loss.  The Board finds the Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus, as he was exposed to hazardous noise in service while in a Field Artillery Operations and Intelligence unit.

The Veteran was afforded an August 2013 VA examination in which the examiner indicated that the vast majority of tinnitus complaints are subjective.  He stated it is at least as likely as not that the Veteran's tinnitus is due to the combined effects of multiple factors incurred after service, including age related presbycusis and occupational noise exposure.

The claim was before the Board in March 2016 and was remanded for further development.  Additional records were obtained, including audiological testing from 1974 and 1988 to 1990.  Additionally, a July 2016 VA examination was obtained.  The Veteran reported to the examiner recurrent tinnitus, including hearing constant "crickets" in both ears, with the onset unknown.  The examiner noted the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.

Based on the evidence of record, and despite the negative VA opinions with regard to the etiology of tinnitus, the Board determines that the Veteran provided competent and credible statements regarding the onset of the condition.  Unlike the hearing loss claim, there is no negative evidence similar to the in-service normal audiometric testing.  Therefore, the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and has continued since.

Given the Veteran's in-service exposure to loud noise; his competent, credible reports of the onset of his tinnitus symptoms during service; and resolving reasonable doubt in his favor, the Board finds that his current tinnitus had its onset during.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


